Case: 10-30276 Document: 00511331253 Page: 1 Date Filed: 12/23/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 23, 2010
                                     No. 10-30276
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

RONNIE M. LYLES,

                                                   Plaintiff-Appellant

v.

MARY ANN VIAL LEMMON; KAREN WELLS ROBY; PETER BEER; JOSEPH
C. WILKINSON, JR.; SALLY SHUSHAN; SEACOR MARINE, INC.; WILLIAM
B. SCHWARTZ; LAW FIRM OF BURKE & MAYER; CHRISTOPHER B.
EDWARDS; LAW OFFICES OF CHRISTOPHER B. EDWARDS; FERDINAND
J. KLEPPNER; LAW OFFICES OF FERDINAND J. KLEPPNER; JOHN G.
DERUSSY; LAW OFFICES OF JOHN G. DERUSSY; ERIC J. PEARSON; RUSH
FOUNDATION HOSPITAL, Director; NEWELL NORMAND; PAUL D.
CONNICK, JR.; MS. AMY; CHARLES B. PLATTSMIER; TIMOTHY J.
PALMATIER; JAMES M. LEBLANC; JAMES CALDWELL, also known as
Buddy; MICHAEL MUKASEY,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:08-CV-4127


Before JONES, Chief Judge, and JOLLY and SOUTHWICK, Circuit Judges.
PER CURIAM:*



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30276 Document: 00511331253 Page: 2 Date Filed: 12/23/2010

                                  No. 10-30276

      Ronnie M. Lyles, Louisiana prisoner # 102175, appeals the dismissal with
prejudice of his civil rights complaint against various defendants who allegedly
conspired to violate his constitutional rights in connection with a previous civil
suit he filed against his former employer, Seacor Marine Inc. (“Seacor”), and in
connection with his arrest and convictions for two counts of indecent behavior
with a juvenile.     The district court found that Lyles was prohibited from
proceeding in forma pauperis (IFP) in connection with his civil rights suit
because he had three strikes under 28 U.S.C. § 1915(g) and he failed to show he
was in imminent danger of serious physical injury. The district court also noted
that various judges and other named defendants were absolutely or qualifiedly
immune.
      On appeal, Lyles argues the merits of his Seacor-related claims and claims
related to his convictions. He asserts that he was not barred from proceeding
IFP in the district court under § 1915(g) because he does not have three strikes,
and, alternatively, because “the risk of future injury” in his case is sufficient to
satisfy the imminent danger exception to § 1915(g). See § 1915(g). He argues
that the district court’s findings that he had three strikes and that the
defendants were immune from suit were not based upon the evidence and were
clearly erroneous.
      The district court correctly concluded that Lyles could not proceed IFP in
connection with his civil rights suit because he has three strikes under § 1915(g),
and he failed to establish that he was under imminent danger of serious physical
injury. See § 1915(g); Lyles v. Oubrey, No. 03-1623 (E.D. La. 2003); Lyles v.
Lemmon, No. 04-2470 (E.D. La. 2004); and Lyles v. Lemmon, No. 05-30091 (5th
Cir. 2006). In addition, Lyles makes only conclusory and speculative arguments
that Judge Lemmon and “her co-defendants” are not immune from suit because
they conspired to violate his constitutional rights. Accordingly, Lyles has not
shown that the district court erred in finding that certain defendants were



                                         2
    Case: 10-30276 Document: 00511331253 Page: 3 Date Filed: 12/23/2010

                                 No. 10-30276

absolutely or qualifiedly immune. The district court’s dismissal with prejudice
of Lyles’s civil rights suit is AFFIRMED.
      As Lyles has accumulated more than three strikes under § 1915(g), he is
BARRED under § 1915(g) from proceeding IFP in any civil action or appeal filed
while he is incarcerated or detained in any facility unless he is under imminent
danger of serious physical injury. See 1915(g). Lyles is CAUTIONED that
additional frivolous or duplicitous pleadings in this court or any other court
subject to this court’s jurisdiction will result in the imposition of further
sanctions, including monetary sanctions.




                                       3